Citation Nr: 1806051	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  12-31 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private medical facility from May 25, 2012 to May 26, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1976 to July 1988. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision issued by the VA Medical Center (VAMC) in Gainesville, Florida.  


FINDINGS OF FACT

1.  The Veteran sought treatment for shortness of breath and a cough productive of blood-tinged sputum on May 21, 2012, at the emergency department of the South Georgia Medical Center in Valdosta, Georgia and was discharged from this facility on May 26, 2012.

2.  The Veteran was not stabilized from May 24 to May 26, 2012, such that he could have been safely transferred to a VA facility.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses for services rendered by non-VA providers from May 25, 2012 to May 26, 2012, have been met.  38 U.S.C. § 1725 (2012); 38 C.F.R. § 17.1002 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran had been significantly short of breath and had a cough with blood.  He was admitted to the emergency department of the South Georgia Medical Center in Valdosta, Georgia on May 21, 2012 and discharged on May 26, 2012.  Reimbursement was made for the medical expenses incurred from May 21, 2012 to May 24, 2012.  See 38 U.S.C. § 1725; 38 C.F.R. § 17.1002.  Thus, the issue is whether the Veteran became stabilized such that he could have been safely transferred to a VA medical facility on May 24, 2012.

The Board obtained a Veterans Health Administration (VHA) expert medical opinion with regard to this issue in December 2017.  The physician recounted the Veteran's medical condition between May 21, 2012 and May 26, 2012 in great detail.  The assessment provided was that the Veteran during this period had had "serious medical problems."  The physician went on to state that the Veteran's hospital course was complicated due to multiple active diagnoses, particularly bilateral pneumonia and congestive heart failure.  Additionally, during his hospitalization, the Veteran's diabetes fluctuated even with treatment and regular monitoring.  Therefore, the physician stated, the Veteran's condition had not stabilized as of May 24, 2012 sufficiently to be safely transferred to a VA or another Federal facility.  

Furthermore, the physician reviewed the Veteran's entire record and noted that as of May 25, 2012, there were "still appropriate concerns regarding the Veteran's stability," referencing the Veteran's cardiac status on that date.  According to this physician it was not until May 26, 2012 that the Veteran's pulse had stabilized and his EKG rhythm strips showed no worsening.  Therefore, the physician ultimately concluded that it was medically appropriate to discharge the Veteran on May 26, 2012 and not before.

The Board finds that until May 26, 2012, there continued to be a medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility.  This is primarily based on the persuasive December 2017 medical opinion.  Accordingly, payment or reimbursement for expenses for services rendered from May 25, 2012 to May 26, 2012 is warranted.



ORDER

Payment or reimbursement of unauthorized medical expenses incurred from May 25, 2012 to May 26, 2012, at the South Georgia Medical Center in Valdosta, Georgia, is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


